OPINION OF THE COURT
Carro, J.
Express waivers, the "intentional relinquishment or abandonment of a known right” (Johnson v Zerbst, 304 US 458, 464), are ordinarily given effect if "knowingly and voluntarily made” (Barker v Wingo, 407 US 514, 529) and not in violation of public policy (Hadden v Consolidated Edison Co., 45 NY2d 466, 469). Without a doubt, defendant asserts cogent arguments, which deserve our careful attention, as to why this court should scrutinize more closely the growing prosecutorial practice of exacting as a condition to a negotiated plea the waiver of the right to appeal. (See, People v Ventura, 139 AD2d 196, 201 [1988].) This case, however, presents an altogether independent issue, which though not addressed by the parties on this appeal, once determined will resolve the question of the reviewability of defendant’s sentence despite his express waiver of the right to appeal. That issue is whether a waiver of the right to appeal a judgment operates not only as a waiver of our "law” jurisdiction but also of our interest of justice jurisdiction to review and modify sentences in our discretion.
We now hold that a waiver of the right to appeal a *212criminal conviction, entered by a defendant as a condition to a negotiated plea, does not bar that defendant from invoking the unique, historically recognized " 'constitutionalized’ ” power (People v Pollenz, 67 NY2d 264, 268) of this court to review his sentence as a matter of discretion in the interest of justice. In so holding, we are mindful of the fact that recently a different panel of this very court and earlier decisions of our fellow Departments have upheld such waivers and dismissed appeals seeking appellate review of sentences as excessive. (See, People v Cooks, 135 AD2d 455 [1st Dept]; People v Harvey, 124 AD2d 943 [3d Dept]; People v Davison, 108 AD2d 820 [2d Dept].) Reconsideration of these decisions is warranted, indeed, compelled, by the fact that it does not appear that the effect of these waivers on our sentence review powers has ever been analyzed or even addressed. We take this opportunity to do so now. But first, a brief review of the facts of this case is in order.
On April 26, 1985, defendant pleaded guilty to manslaughter in the first degree to cover an indictment charging him with murder in the second degree. A condition of the plea, which carried a promise of an 8Vá-to-25-year sentence, was that defendant waive his right to appeal the judgment. At the allocution, when the court inquired whether defendant was prepared to waive his right to appeal, defendant responded that he was not. However, after conferring with counsel, defendant then admitted his intent to waive his right to appeal. Defendant was sentenced in accordance with the terms of the negotiated plea. Defendant now seeks review of his sentence as excessive, thereby invoking the interest of justice jurisdiction of this court.
This interest of justice jurisdiction is exclusive to criminal appeals. Thus, while our jurisdiction in civil cases is itself generous in that it permits appellate review of most nonfinal and final orders and judgments pertaining to pretrial and trial proceedings, a reversal or modification must be grounded upon the law (i.e., preserved errors), the facts, or a combination of both. (CPLR 5501 [a], [c].) In criminal cases, on the other hand, while interim appeals are not, except under extraordinary circumstances, permitted (CPL 450.10, 450.20; Matter of State of New York v King, 36 NY2d 59, 64), our jurisdiction is nevertheless extremely liberal in that we may reverse or modify, upon the law, the facts or as a matter of discretion in the interest of justice, or a combination of the above. (CPL 470.15 [3].) Even more extraordinary is our explicitly autho*213rized power, when reviewing a sentence in our discretion, not only to adjudge it to be excessive, but to ourselves impose some legally authorized lesser sentence. (CPL 470.15 [6] [b]; 470.20 [6].)
A brief historical review of this power illuminates its invulnerability to the attack presented in this case. The Appellate Division of the Supreme Court of New York came into existence in 1894 (NY Const of 1894, art VI, §§ 1, 2), for the express purpose of exercising appellate jurisdiction over the Trial and Special Terms of the Supreme Court and any legislatively established inferior courts. (Waldo v Schmidt, 200 NY 199, 202.)* Soon after its creation and before it was specifically given any express statutory grant of jurisdictional power to reduce sentences, the Appellate Division exercised, as inherently given, the power to review the claimed harshness of sentences in the interest of justice. (People v Thompson, 60 NY2d 513, 520, citing People v Miles, 173 App Div 179.)
In People v Miles (supra) the Appellate Division, Third Department, reasoned that because sentencing was a naturally vested power of the Supreme Court, it was thereby inherently subject to review under the general appellate powers of the Appellate Division. Furthermore, the court said, "any determination of a trial judge or justice which is unjust in its relation to the crime of which the defendant stands convicted is within the power of the Supreme Court [Appellate Division] to correct” (supra, at 185). This inherent power to review and correct was subsequently expressly codified in section 543 of the Code of Criminal Procedure, and later in 1971, when the Legislature adopted the current Criminal Procedure Law, that power to review and reduce sentences in the interest of justice was continued in CPL 470.15 (6) (b) and 470.20 (6). Finally, this power, originally recognized as inherent, was deemed "constitutionalized” by NY Constitution, art VI, §4 (k), which grants to the Appellate Divisions all the jurisdiction possessed by them by statute on the effective date of that article (Sept. 1, 1962), including the jurisdiction given *214them by CPL 470.15 and 470.20. (People v Pollenz, supra, 67 NY2d, at 268.) The Pollenz court determined that this jurisdiction may not be legislatively limited or conditioned by law (supra).
Neither is this court limited or restricted in the same way the trial court is when it finds a negotiated sentence to be unfair. In People v Thompson (60 NY2d 513) the court, after reviewing the history of and noting the expansiveness and uniqueness of our sentence review powers, held that the requirement established in People v Farrar (52 NY2d 302) that a trial court must afford the prosecutor an opportunity to withdraw consent to a plea when it finds a negotiated sentence to be excessive, does not apply to the Appellate Division’s power to reduce a sentence in the interest of justice (60 NY2d 513, esp 519-521, supra). The court based its decision on the fact that the statute at issue in Farrar (CPL 220.10 [3], [4]), requiring the consent of the People and the trial court in negotiated pleas, was simply inapplicable to the Appellate Division, which upon a distinctively different and independent statutory basis has the power to review and reduce a sentence in its discretion and in the interest of justice, irrespective of the bargained for terms of the plea. (People v Thompson, supra, at 519.)
The court summarized its holding, using words that are equally dispositive of the issue herein, as follows: "In sum, our decision in this case, as in Farrar, is dictated by the applicable statutes. The Legislature has provided that the prosecutor’s consent to a plea is required at the trial court level which necessarily permits the prosecutor to impose lawful conditions which the trial court cannot disregard. The Legislature, however, has not seen fit to impose similar restrictions on the Appellate Division’s power to reduce a sentence in the interests of justice and impose a lesser one if a majority of the court concludes that the sentence imposed was unduly harsh under the circumstances.” (People v Thompson, supra, at 521 [emphasis added].)
The import of these words to the facts herein, where the waiver of an appeal was a condition to the plea, cannot be mistaken. We are entitled to conclude from the Thompson holding, as well as from the constitutionally protected nature of our power and duty to review sentences in the interest of justice, that even assuming the voluntary and knowing nature of defendant’s waiver, the fact of the waiver does not prohibit the defendant from invoking our interest of justice jurisdic*215tion, nor does it restrict this court from disregarding the waiver and as a matter of discretion reviewing the alleged excessiveness of the sentence.
Our exclusively granted interest of justice jurisdiction to review and modify even lawfully imposed sentences exists precisely to correct unjust sentences, and this review defendant cannot waive. There can be no doubt that when an unjust sentence has been imposed, something in the process of administering criminal justice has gone awry. Equally irrefutable is the fact that this court has not only an interest in seeing that justice is done, but a duty to correct injustices presented under our interest of justice jurisdiction. The State, on the other hand, has no legitimate interest in preserving a sentence that is unjust. The People may have a legislatively validated role in plea negotiations, nearly like a veto power, but they enjoy no such role at the appellate level when it relates to our power to review and modify sentences. (See, People v Thompson, supra, 60 NY2d, at 521.)
We hasten to add that we do not view this broad power as giving us license to exercise it in a manner that is "capricious and whimsical, affirming when we feel like it, and reversing when we feel like it.” (People v Kidd, 76 AD2d 665, 667.) What it does mean is that just as "we do not overstep the line when we exercise our 'interest of justice’ powers on the basis of so fundamental a consideration as guilt or innocence” (supra, at 667), neither do we overstep it when we exercise our unique powers to review and, if warranted, modify that which next to a determination of guilt has the most significant impact on a defendant — the punishment meted out for his crime.
Neither can the State argue that a reduction of a sentence in the interest of justice undermines the finality of a plea conviction. Since this court itself can impose a legally authorized lesser sentence (CPL 470.20 [6]), not even a remand for resentencing will be required. While we note that the People are apt to have "frustrate^] * * * expectations” as to what the punishment should be (People v Thompson, supra, at 520), we remind them that the occurrence of appellate reduction of a negotiated sentence is "a minimal one, which presumably is taken into account or discounted at the time of the plea negotiations” (supra, at 520).
A final point to address before reaching the merits is the assertion that the Court of Appeals in People v Thompson (supra) impliedly decided that a defendant could waive his *216statutory right to appellate review of his sentence at the time he pleads guilty (supra, at 520). Law is made not "by what was said, but by what was decided, and what was said is not evidence of what was decided, unless it relates to the question presented for decision.” (People ex rel. Metropolitan St. Ry. Co. v State Bd. of Tax Commrs., 174 NY 417, 447.) A case, therefore, is precedent only as to those questions presented, considered and squarely decided. (Empire Sq. Realty Co. v Chase Natl. Bank, 181 Misc 752, 755, affd 267 App Div 817, lv denied 267 App Div 901.) In Thompson, the court was not presented with, nor did it decide, the effect of a waiver on this court’s ability to review a sentence in its discretion.
Furthermore, while the dicta of a Court of Appeals decision may carry considerable weight in guiding lower courts in their determinations (see, e.g., Gimbel Bros, v White, 256 App Div 439, 442), an extraneous, gratuitous and casually expressed statement, particularly in a case where the issue was neither argued nor factually relevant, can carry no controlling weight. (Cf., Garofano Constr. Co. v City of New York, 180 Misc 539, 540, affd 266 App Div 960.) Such is the case with respect to the dicta in Thompson (supra). After stating that Thompson had a statutory right of appellate review of his sentence, the court casually added that defendant had not waived that right when he pleaded guilty, citing an analogously supportive People v Williams (36 NY2d 829), which upheld the waiver of the right to appeal a suppression ruling. The Court of Appeals did not rule in Williams, nor has it yet ruled, on the waiver of the right to appeal a sentence. We strongly doubt, particularly in light of the later Pollenz decision (67 NY2d 264, supra) which noted the "constitutionalized” nature of our power in this area, that the Court of Appeals in Thompson meant to foreclose discussion on a question as important as this in such a casual, unelaborated manner, without benefit of full argument. The courts of this State simply do not so offhandedly establish legal principles.
This finally brings us to the merits of defendant’s argument that his sentence of 8V3 to 25 years for this manslaughter conviction was unfair. Defendant’s argument is wholly unpersuasive. After his initial attempt to stab the decedent during an argument was thwarted, defendant proceeded to walk to a hardware store, where he stole a knife, and returned to the decedent’s place of employment, intending to continue his attack. Not finding him there, he searched through the financial district area of Manhattan until he did *217find the victim and killed him. These facts make out a strong case for murder in the second degree, which carries with it a sentence penalty ranging from 15 years to life to 25 years to life. The terms of this negotiated plea, reducing the crime to manslaughter in the first degree with a promised sentence of 8 Vs to 25 years, therefore, were very favorable in light of the facts of this crime.
Accordingly, the judgment of the Supreme Court, New York County (Thomas B. Galligan, J.), rendered May 21, 1985, convicting defendant, after a plea of guilty, of manslaughter in the first degree, and sentencing him to an indeterminate term of imprisonment of from 8 Vs to 25 years, is affirmed.

 The Supreme Court of the State of New York originated by statute on May 6, 1691, and continued in existence up to the adoption of the first State Constitution of 1777, in which it was recognized as "existing”. (In re Steinway, 159 NY 250, 255-257; 28 NY Jur 2d, Courts and Judges, §3, at 26.) In creating the Appellate Division in 1894, the Legislature was merely vesting it with the appellate jurisdiction previously exercised by the General Term of the Supreme Court. (People v Pollenz, 67 NY2d 264, 268.)